Citation Nr: 1542094	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  12-32 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a kidney disorder, to include as due to service-connected hypertension and/or service-connected diabetes mellitus.

2.  Entitlement to a compensable evaluation for left shoulder tendonitis.

3.  Entitlement to service connection for a cervical spine disorder.

4.  Entitlement to service connection for a radiculopathy disorder of the left upper extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1983 to February 2005.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg.

The Board also notes that, in addition to the paper claims file, there are files in Virtual VA and the Veterans Benefits Management System (VBMS).  VBMS contains a brief filed by the Veteran's representative in April 2013, as well as correspondence from the Veteran regarding his desire to withdraw three service connection claims, as will be discussed in further detail below.  The remainder of the documents in those files are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  
 
 
FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, chronic kidney disorder is caused by his service-connected hypertension and diabetes mellitus.

2.  In April 2013, prior to the promulgation of a decision in this appeal, the Veteran notified VA that he wished to withdraw his appeals for left shoulder tendonitis, a cervical spine disorder, and radiculopathy of the left upper extremity.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a kidney disorder have been met.  38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. § 3.303, 3.310 (2015).  

2.  The criteria for the withdrawal of pending appeals for left shoulder tendonitis, a cervical spine disorder and radiculopathy of the left upper extremity by the Veteran have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in December 2008 that fully addressed all notice elements.   

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records, and also providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran was also afforded VA examinations in April 2009 and February 2013.  The Board finds that these examinations were adequate because the examiner reviewed the claims file, examined and interviewed the Veteran, performed an evaluation, and provided an opinion as to the Veteran's diagnosis with an explanation.  

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

I.  Service connection for kidney disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, to prove service connection, the record must contain: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A disability can also be service connected on a secondary basis if it is caused or aggravated by a service-connected condition.  38 C.F.R. § 3.310(a).  In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) probative evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran's service treatment records do not address any complaints, treatment, or diagnosis of a kidney disorder.  Such a diagnosis was not made until the Veteran was hospitalized in August 2008.  At that time, the diagnosis was stage 3 chronic kidney disease.  His treating doctor for that hospitalization reported that the Veteran presented to the emergency room with palpitations, but was also diagnosed with acute chronic renal failure, which was likely multifunctional, due to the Veteran's diabetes, hypertension, decreased fluid intake, medications, ACE inhibitor, hydrochlorothiazide, and nonsteroidal anti-inflammatory drugs.  It was noted that the Veteran was aggressively rehydrated during his overnight stay in the hospital and his medications were adjusted to be more renally friendly.  The Veteran was asymptomatic the following day, with improved laboratory results, to include his creatinine level, and as a result, he was discharged.  A September r2009 private medical record diagnosed chronic kidney disease, stage 3.  It was noted that the underlying renal dysfunction was secondary to hypertensive nephrosclerosis and early diabetic nephropathy.  

The Veteran has submitted three letters from his private nephrologist, Dr. DJ, in support of his claim, dated December 2008, March 2010, and November 2012.  In a December 2008 letter, Dr. DJ diagnosed chronic renal disease and opined that the Veteran's hypertension and diabetes more likely than not led to the progression of the Veteran's underlying chronic renal disease, which required routine monitoring of his kidney function.  He noted that the Veteran's glomerular filtrate rate (GFR) was in the vicinity of 60-65 ml/min and that his creatinine level remained stable at 1.3.  In a March 2010 letter, Dr. DJ diagnosed chronic kidney disease and opined that hypertension and diabetes had led to the progression of the Veteran's underlying chronic renal disease.  Dr. DJ also reported that he continued to monitor the Veteran for kidney function noting that the GFR was in the vicinity of 46-49 ml/min with a creatinine level of 1.6.  In a November 2012 letter, Dr. DJ confirmed chronic kidney disease, and reported that the Veteran's GFR was in the vicinity of 55-60 ml/min with a creatinine level of 1.6.  He once again opined that the Veteran's chronic kidney disease was the result of his service-connected diabetes and hypertension.

In April 2009, the Veteran was afforded a VA examination.  The examiner reviewed the claims file and interviewed the Veteran regarding his kidney disorder.  He discussed the Veteran's 2008 hospitalization and subsequent kidney function monitoring in his report.  However, due to normal laboratory results from that examination, the examiner diagnosed acute renal failure that had resolved.  

The Veteran was afforded a second VA examination in February 2013.  That examiner reviewed the claims file and discussed the Veteran's pertinent medical history.  However, after an evaluation of the Veteran, which included relevant laboratory testing, the examiner opined that there was no diagnosis to support a claim of renal disability.  In support of his opinion, the examiner noted that the Veteran did not meet the criteria for chronic kidney disease as defined by the National Kidney Foundation.  He cited to medical literature in support of his opinion.  The examiner also noted that the statement of Dr. DJ could not be substantiated in light of the Veteran's normal GFR and creatinine levels obtained at the 2013 VA examination.

The Board finds that, resolving all doubt in favor of the Veteran, the evidence of record shows that service connection for a chronic kidney disease is warranted.  First, the Board notes that the medical records from the Veteran's August 2008 hospitalization for acute kidney failure show that hypertension and diabetes contributed to this episode of kidney dysfunction.  Second, medical records since the August 2008 hospitalization show that the Veteran's kidney function has been monitored through testing of the Veteran's creatinine and BUN levels.  While the Board notes that these levels show some fluctuation, the Board also notes that since July 2008, such levels are frequently abnormally high; indicating possible kidney dysfunction.  Additionally, the Board finds that the Veteran's medications were changed during his August 2008 hospitalization so that his medications would be more "renally friendly."  It appears that such changes have continued since that hospitalization, thus, indicating that the Veteran's medications must be compatible with a renal disorder.  Finally, and importantly, the Board notes that the Veteran's treating nephrologist has diagnosed chronic renal disease throughout the period on appeal.  This diagnosis is reflected in the 3 medical opinion letters he submitted to VA, as well as in medical records from that private facility.  In support of this diagnosis, Dr. DJ has cited to the Veteran's abnormal GFR test results, which appear to indicate the presence kidney disease in 2008, 2010 and 2012.

Although the April 2009 and February 2013 VA examiners found no evidence of kidney disease upon testing during the specific examination days, the Board finds that the diagnosis of chronic kidney disease by the Veteran's treating nephrologist is more persuasive evidence in this case.  Further, the Veteran's treating nephrologist has diagnosed the Veteran with kidney disease and maintained this diagnosis despite fluctuation in the Veteran's GFR levels.  Moreover, the VA examiners did not address that any acute renal failure occurred during the relevant claim period.  

In light of the foregoing evidence, the Board finds that entitlement to service connection for chronic kidney disease is warranted.

II.  Service connection for left shoulder, cervical spine, and left upper extremity disorders

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In April 2013, the Veteran submitted both a signed letter and a signed VA form stating that he wished to withdraw his appeal for his claims for left shoulder tendonitis, a cervical spine disorder and radiculopathy of the left upper extremity.  Hence, with regard to the issues of entitlement to a compensable evaluation for left shoulder tendonitis and entitlement to service connection for a cervical spine disorder and radiculopathy of the left upper extremity, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals, and they are dismissed.


ORDER

Service connection for chronic kidney disease due to service-connected hypertension and diabetes mellitus is granted.

The claim for entitlement to a compensable evaluation for left shoulder tendonitis is dismissed.

The claim for entitlement to service connection for a cervical spine disorder is dismissed.

The claim for entitlement to service connection for radiculopathy of the left upper extremity is dismissed.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


